.*n



           recbveo                                                                  FILED
                                                                           TARRANT COUNTY CLERK
                                       CAUSE NO. 2015-001589-1              2015 m 14 PH h 57
                                                                             MARY LOUISE GARCIA
                                                                                COUNTY CLERK
      LEE LEIGHTON HOMES, LLC                                            IN I^EJDOUNT^OURT,
             Plaintiffs,                                                      AT LAW NUMBER 1

      V.


      TONY V. SCOTT AND KELVIN MORRIS               §                 TARRANT COUNTY, TEXAS
      AND ALL OTHER OCCUPANTS OF 3713               §
      BANDERA RANCH ROAD, FORT                      §
      WORTH, TEXAS 76262                            §
             Defendant.                             8




                                DEFENDANT'S NOTICE OF APPEAL




      TO THE HONORABLE JUDGE OF SAID COURT:



      COMES NOW the Defendant, Kelvin Morris, who is selfrepresented, and files this Notice of

      Appeal from the judgmentwhich was signed and entered in this proceeding on April 9, 2015.

      Defendant, Kelvin Morris, appeals tothe 5th Court ofAppeals at Fort Worth, Texas

      Respectfully Submitted



      Kelvin Morris
      3713 Bandera Ranch Road
      Fort Worth, Texas 76262
      (817)271-3705
      KMorrisQQ9@yahoo.com
                                CERTIFICATE OF SERVICE


        I certify that a copy of the above document was forwarded by U.S. First Class Mail, to
the parties below onthe 13th day of April 2015.
Lee Leighton Homes, LLC
c/o Julie Pettit Rice
3710 Rowlins Suite 1050
Dallas, Texas 75219




       R£C£N£0                                                     Civil Case Information Shee'

           Cause NujvifWFWfeo* clerk use only):                                                                    Court (for clerk use only):

           Wstyled Lee
                   Lee Leigrjton
                       Leightou Homes LLC V. Tony V. Scott and Kelvin Morrison and all occupants
                        __        ___       nqmith v.All American Insurance Co; InreMary Ann Jones; Inthe Matter ofthe Estate ofGeorge Jackson)
Acivil c^UrffoWt^Q^te^SiuP^completed and submitted when an original petition or application is filed to initiate anew civil, family law, probate, or mental
               )0StlygKtjriuiig^jEiRpttition for modification or motion for enforcement isfiled in afamily law case. The information should be the best available at

1. Contact information for person completing case information sheet:                       Names of parties in case;                                   Person or entity completing sheet is:
                                                                                                                                                     • Attorneyfor Plaintiff/Petitioner
Name:                                        Email:                                        Plaintiff(s)/Petittoner(s):                               C\ProSe Plaintiff/Petitioner
                                                                                                                                                     D Title rV-DAgency
Kelvin Morris                                 KMorris009@yahoo.com                          Lee Leighton Homes, LLC                                  D Other:

Address:                                     Telephone:
                                                                                                                                                     Additional Parties in Child Support Case:
3713 Bandera Ranch Road                       817-271-3705
                                                                                           Defendant(s)/Respondent(s):                               Custodial Parent:
City/State/Zip:                              Fax:
                                                                                            Kelvin Morriso.
Roanoak, Texas 76262                                                                                                                                 Non-Custodial Parent:


Signature:                                   State Bar No:
                                                                                                                                                     Presumed Father:
                                              ProSe
                                                                                           (Attachadditional page as necessary lo list allparties]

2. Indicate case type, or identify the most important Issue in the case (select only I):
                                                      Civil                                                                                       Family Law
                                                                                                                                                          Post-judgment Actions
             Contract                         Injury or Damage                            Real Property                       Marriage Relationship          (non-Title IV-D)
Debt/Contract                           •Assault/Battery                         •Eminent Domain/                            •Annulment                 • Enforcement
   DConsumer/DTPA                       •Construction                               Condemnation                             •Declare Marriage Void              •Modification—Custody
  • Debt/Contract                       •Defamation                              •Partition                                  Divorce                             •Modification—Other
  • Fraud/Misrepresentation             Malpractice                              •Quiet Title                                   •With Children                            TitleTV-D
  QOther Debt/Contract:                   •Accounting                            •Trespass to TryTitle                          •No Children                     • Enforcement/Modification
                                          •Legal                                 @OtherProperty:                                                                 • Paternity
Foreclosure                               •Medical                                      Eviction Appeal                                                          • Reciprocals (UIFSA)
   QHome Equity—Expedited                 •Other Professional                                                                                                    • SupportOrder
   •Other Foreclosure                        Liability:
• Franchise                                                                             Related lo Criminal
                                        •Motor Vehicle Accident                               Matters                             Other Family Law                 Parent-Child Relationship
reinsurance
• Landlord/Tenant                       •Premises                                OExpunction                                 • Enforce Foreign                   •Adoption/Adoption with
•Non-Competition                        ProductLiability                         •Judgment Nisi                                Judgment                             Termination
•Partnership                              •Asbestos/Silica                       •Non-Disclosure                             • Habeas Corpus                     •Child Protection
DOther Contract:                          •Other ProductLiability                f~l Seizure/Forfeiture                      •Name Change                        •Child Support
                                              List Product:                      •Writ of Habeas Corpus                      • Protective Order                  •Custody or Visitation
                                                                                    Pre-indictment                           •Removal of Disabilities            •Gestational Parenting
                                        •Other Injuryor Damage:                  •Other:                                       of Minority                       • Grandparent Access
                                                                                                                              •Other:                            • Parentage/Patem ity
                                                                                                                                                                 •Termination of Parental
                                                                                                                                                                    Rights
           Employment                                                 Other Civil
                                                                                                                                                                 •Other Parent-Child:
•Discrimination                          •Administrative Appeal                  •Lawyer Discipline
•Retaliation                             •Antitrust/Unfair                       • Perpetuate Testimony
•Termination                               Competition                           • Securities/Stock
•Workers' Compensation                   •Code Violations                        •Tortious Interference
•Other Employment;                       •Foreign Judgment                       •Other:
                                         •intellectual Property

                  Tax                                                                               Probate & Mental Health
 DTax Appraisal                          Pro ba tei'Wills/In tes late Adm inislration                    ~~ nGuardianship—Adult
 •Tax Delinquency                           f~|Dependent Administration                                              •Guardianship—Minor
 •Other Tax                                 • independent Administration                                             •Mental Health
                                            •Other Estate Proceedings                                                •Other:

3. Indicate procedure or remedy, if applicable (may selectmore thanJ):
 @ Appeal from Municipalor JusticeCourt                 • Declaratory Judgment                                                           • Prejudgment Remedy
 •Arbitration-related                                   •Garnishment                                                                     • Protective Order
 •Attachment                                                     •interpleader                                                           •Receiver
 •Bill of Review                                                 •License                                                                •Sequestration
 •Certiorari                                                      • Mandamus                                                             •Temporary Restraining Order/Injunction
 •Class Action                                                   •Post-judgment                                                          •Turnover
4. Indicate damages sought (do not select ifit Is afamily law case):
 • Less than $100,000, including damages of anykind,penalties, costs,expenses, pre-judgment interest, andattorney fees
 •Less than SI00,000 and non-monetary relief
 •Over $100,000 but not more than $200,000
 •Over $200,000but not more than $1,000,000
 •Over $1,000,000
                                                                                                                                                                                    Rev 2/13